Per Curiam.
Elizabeth Kelly, one of the plaintiffs, a young woman twenty years old, went to the office of the defendant, who was a dental surgeon, to have a tooth treated. He attempted to inject a local anesthetic in the jaw, using a hypodermic needle for that purpose; and, according to the story of the girl, suddenly jammed it in against the bone, causing the needle to break off. A part of the needle was left in the jaw, and still remains there, notwithstanding the attempts of the defendant and of other surgeons to remove it. The suit was brought to recover compensation for the injury sustained by the girl by reason of the alleged carelessness of the defendant in his use of the needle, the girl’s mother being also a plaintiff in the suit. The jury rendered a verdict in favor of the plaintiffs, and from the judgment entered thereon the defendant has appealed.
The only ground of reversal argued on behalf of the appellant is that the trial court should have nonsuited or should have directed a verdict for the defendant, because of the fact there was no evidence whatever of any negligence on the part of the defendant in the use of the needle. The argument in support of this contention is that the proof conclusively showed that a needle often breaks while being used for the purpose of injecting a local anesthetic into the jaw, even though due care is exercised, and that there was nothing in the present case to support a finding of lack of due care on the part of the defendant. We think that there was such evidence. It was shown that the proper method of pushing the needle in was by a slow and careful movement. The testimony of the girl was that it was suddenly jammed into the gum, and that she then felt the point of the needle strike the bone, and felt it break off. It was for the jury to say whether her story was true, and, if it was true, whether it did not justify a finding of negligence on the part of the defendant in the use of the needle.
The judgment under review will be affirmed.